DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 requires the control circuit to include selecting the left ventricular electrode, from two or more left-ventricular electrodes, based on a spatial proximity to a septum between ventricles of the heart; it is unclear how the control circuit obtains information about spatial proximity to a septum to determine which electrode to select.  Is this something that is preprogrammed?  Or is there a measurement that is obtained between the two electrodes to determine spatial proximity?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-15, 17-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dong et al (US Publication 2011/0264158).
Referring to Claims 1, 12 and 14, Dong et al teaches a system/method for pacing a heart, comprising: an electrostimulation circuit configured to generate stimulation pulses for delivery at one or more target sites (e.g. Figures 4 and 5 and Paragraphs [0076],  [0115] and 0120]); a control circuit configured to receive a cardiac activity (e.g. Figures 2, 4 and 5, Element 111 and 112 and Paragraph [0078]), the control circuit including: a capture verification circuit configured to detect a His-bundle capture status using the received cardiac activity (e.g. Paragraph [0087-0089] discloses the processor determines a His-bundle capture); a pacing control circuit configured to control the electrostimulation circuit to: generate a His-bundle pacing (HBP) pulse to capture a His-bundle of the heart (e.g. Paragraphs [0076] and [0115]); generate a left-ventricular pacing (LVP) pulse to capture a left ventricle of the heart if the detected His-bundle capture status, in response to the HBP pulse, satisfies a specific condition (e.g. Paragraph [0115] discloses the IMD includes left ventricular pacing should His-bundle pacing become unreliable).

Referring to Claim 2, Dong et al teaches the system of claim 1, comprising an ambulatory medical device (AMD) (e.g. Figure 2, Element 105) that includes a sensing circuit (configured to sense a cardiac activity (e.g. Figure 2, Element 111), wherein the AMD is configured to be coupled to (1) a first lead associated with one or more electrodes to deliver the HBP pulse, and (2) a second lead associated with one or more left-ventricular electrodes to deliver the LVP pulse (the examiner notes that the leads are functionally recited; Dong et al discloses a first lead 65 with electrodes 66A-66C and a second lead 35 with electrodes 36A-36B and Paragraph [0120]).

Referring to Claim 3, Dong et al teaches the system of claim 2, wherein the sensing circuit is configured to electrically couple to one or more atrial electrodes associated with the second lead to sense an atrial activity, and the pacing control circuit is configured to control the electrostimulation circuit to generate and deliver the HBP pulse after a time interval subsequent to the sensed atrial activity (e.g. Figures 2, 4 and 5).

Referring to Claims 4 and 15, Dong et al teaches the claimed invention, wherein: the sensing circuit is configured to be coupled to the one or more left-ventricular electrodes associated with the second lead to sense left ventricular activity of the heart in response to the delivery of the HBP pulse (e.g. Figures 2 and 4 and Paragraph [0115]); the capture verification circuit is configured to detect the His-bundle capture status using the sensed left ventricular activity (e.g. Paragraph [0077] and [0078] discloses sensing one or more electrodes and determining characteristics of the received electrical information sensed from the heart).

Referring to Claim 6, Dong et al teaches the system of claim 4, wherein the capture verification circuit is configured to detect the His-bundle capture status based on a morphology of the sensed left ventricular activity (e.g. Paragraphs [0078-0093]).

Referring to Claims 7 and 17, Dong et al teaches the claimed invention, wherein: the capture verification circuit is configured to detect the His-bundle capture status including to detect a presence or an absence of direct His-bundle depolarization resulted from the delivery of the HBP pulse (e.g. Paragraph [0078-0093]); the electrostimulation circuit is configured to generate the LVP pulse to capture the left ventricle in response to an absence of direct His-bundle depolarization (e.g. Paragraph [0115]).

Referring to Claim 8, Dong et al teaches the claimed invention, wherein: the capture verification circuit is further configured to classify the detected His-bundle capture status as one of a selective capture, a non-selective capture, a para-Hisian capture, or a loss of capture (e.g. Paragraph [0078-0093]); the electrostimulation circuit is configured to generate the LVP pulse to capture the left ventricle if the detected His-bundle capture status is classified as a para-Hisian capture or a loss of capture (e.g. Paragraphs [0078-0093] and [0115]).

Referring to Claims 9 and 18, Dong et al teaches the claimed invention, wherein: the pacing control circuit is configured to adjust one or more HBP parameters in response to the detection of an absence of direct His-bundle depolarization (e.g. Figure 6, step 635 to 630 or 

Referring to Claims 10 and 19, Dong et al teaches the system of claim 9, wherein the electrostimulation circuit is configured to generate an HBP pulse to capture the His-bundle using an extended bipolar HBP vector in response to the detection of an absence of direct His-bundle depolarization, the extended bipolar HBP vector comprising a His-bundle electrode and a left-ventricular electrode (e.g. Paragraph [0115] discloses using one or more other right and left ventricular pacing (bipolar)).

Referring to Claims 13 and 20, Dong et al teaches the claimed invention, wherein the electrostimulation circuit is configured to deliver the HBP pulse and the LVP pulse concurrently with, or after a specific time delay subsequent to, the delivery of HBP pulse (e.g. Paragraph [0115] discloses delivering the LVP pulse after delivery of HBP pulse).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (US Publication 2011/0264158) in view of Ding et al (US Publication 2013/0158621).
Referring to Claims 5 and 16, Dong et al teaches the claimed invention, except wherein: the capture verification circuit is configured to detect the His-bundle capture status using a paced His-to-left ventricular (Hp-LV) interval representing a delay of the sensed left ventricular activity relative to the delivery of the HBP pulse; the capture verification circuit is configured to detect the His-bundle capture status by comparing the Hp-LV interval to an intrinsic His-to-left ventricular (Hs-LV) interval measured during an intrinsic His-bundle activation.
 	Ding et al teaches that it is known to detect the His-bundle capture status using a paced His-to-left ventricular (Hp-LV) interval representing a delay of the sensed left ventricular activity relative to the delivery of the HBP pulse; and to detect the His-bundle capture status by comparing the Hp-LV interval to an intrinsic His-to-left ventricular (Hs-LV) interval measured during an intrinsic His-bundle activation as set forth in Figure 13 and Paragraphs [0009], [0010], [0073], and [0109] to provide determining an origin of a PVC or ectopic event.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system/method as taught by Dong et al, with known to detect the His-bundle capture status using a paced His-to-left ventricular (Hp-LV) interval representing a delay of the sensed left ventricular activity relative to the delivery of the HBP pulse; and to detect the His-bundle capture status by comparing the Hp-LV interval to an intrinsic His-to-left ventricular (Hs-LV) interval measured during an intrinsic His-bundle activation as taught by Ding et al, since such a modification would provide the predictable results of determining an origin .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al (US Publication 2011/0264158) in view of Mathis et al (US Publication 2002/0169484).

Referring to Claim 11, Dong et al teaches the system of claim 10, except wherein the pacing control circuit is configured to determine the extended bipolar HBP vector including to select the left-ventricular electrode, from two or more left-ventricular electrodes, based on a spatial proximity to a septum between ventricles of the heart.
 	Mathis et al teaches that it is known to use selecting the electrode near the septum as set forth in Paragraph [0087] to provide reduced temporal path.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Dong et al, with selecting the electrode near the septum as taught by Mathis et al, since such a modification would provide the predictable results of reduced temporal path.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983.  The examiner can normally be reached on Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792